DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/21 has been entered.  Claim 1 has been amended.  Claims 8-9 and 13-14 remain withdrawn as being directed to non-elected inventions.  Accordingly, claims 1-7, 10-12 and 15-18 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-12 and 15-18  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 1 contains the trademark/trade names Tris and HEPES.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe buffers and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaya et al (WO 2013/042603) (submitted in the IDS filed 08/04/2020) (English computer translation provided) in view of Adamczyk et al., (WO 92/21769) (submitted in the IDS filed 08/04/2020)
Kaya et al discloses carboxymethyl dextran containing liquid solutions used in sandwich immunoassays for the detection of analyte (e.g. para’s 0001, 0024-0025, 0031-0032, 0041, Fig. 3 of translation).  Kaya et al discloses that the analyte can be 
Kaya et al differs from the instant invention in the supplying of the second ligand, carboxymethyl dextran is supplied onto the substrate.
Adamczyk et al discloses methods for determining the presence or amount of an analyte in a sample and teaches the use of carboxymethyl dextran which can be added separately to the assay or in combination with the capture reagent or indicator reagent or as a buffer or in an ancillary binding member reagent without undue experimentation (e.g. page 9, lines 1-9, page 28, line 6 – page 29, line 13).  Adamczyk et al discloses that this provides for the use of a blocker of non-specific binding (same use as in Kaya 
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate carboxymethyl dextran with the fluorescently labeled antibody (indicator reagent) in the method of Kaya et al because Adamczyk et al teaches that it is known and conventional in the art that a blocker for non-specific binding can be added in combination with an indicator reagent or in an ancillary binding member reagent without undue experimentation and that the addition of a nonspecific binding blocker to the indicator reagent resulted in an increase to noise ratio. Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating carboxymethyl dextran with the fluorescently labeled antibody and added to the assay as a combination reagent.
With respect to the concentration of carboxymethyl dextran as recited in the instant claims.  The optimum concentration of carboxymethyl dextran can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art.  Also, Adamczyk et al specifically teaches that the concentration of the nonspecific binding blocker can be optimized (e.g. page 29, lines 5-8).  
With respect to claims 5-6 and 11 as currently recited.  Adamczyk et al also teaches that the carboxymethyl dextran can be added separately to the assay or in combination with the capture reagent or indicator reagent or as a buffer or in an ancillary binding member reagent (e.g. page 9, lines 1-9, page 28, line 6 – page 29, line 13) without undue experimentation and thus one of ordinary skill in the art would have a 
Also, with respect to claim 6 as currently recited. Both Kaya et al (e.g. para 106 of translation) and Adamczyk et al teaches that the complexes can be subjected to a washing step (cleaning step) containing a buffer reagent (as disclosed in para. 0049 of the current specification a buffer can be considered a cleaning reagent) and as shown supra Adamczyk et al teaches the buffer reagent can include the carboxymethyl dextran.
Response to Arguments
Applicant's arguments filed 10/22/21 have been fully considered but they are not persuasive.
 103 Rejections:
Applicant argues that the claimed specimen is diluted with a specific solvent (i.e.., phosphate buffered saline, Tris buffered saline, or HEPES buffered saline and that in contrast, it is essential that Kaya’s dilute solution contains carboxymethyl dextran and the claimed solvent is not recited as containing carboxymethyl dextran.

Applicant argues that Adamaczyk’s first ligand is not directly immobilized and that in contrast, Adamaczyk’s first ligand is not directly immobilized onto the polymer of his substrate. Adamaczyk binds his ligand (i.e., a capture reagent) to a polymeric anion, and then the ligand-polymeric anion is immobilized to a cationic polymer of a substrate (i.e., a solid phase material containing a reaction site comprising a polymeric cation) (e.g., claim 1). Adamaczyk’s invention is based on the discovery that nonspecific binding of his anionic polymer-ligand to the cationic solid phase can be prevented by an anionic nonspecific binding blocker reagent such as carboxymethyl dextrose (p. 27, Ill. 8-21). Accordingly, Adamaczyk’s carboxymethyl dextrose (anionic nonspecific binding blocker regent) is disclosed only for preventing nonspecific bindings where his ligand is bonded to the anionic polymer, and this composite is bonded to a cationic substrate. Such interaction between a ligand-anionic polymer composite and a cationic substrate does not exist in Kaya, and thus there is no reason to supply Adamczyk’s carboxymethyl dextran onto Kaya’s substrate in the supplying the second ligand.  This argument is not found persuasive because as acknowledged by the Applicant the Examiner has not relied upon Adamacyzk for the first ligand directly immobilized onto 

Conclusion
           No claims are allowed. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641